EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Todd Thurheimer, Registration No. 76,231 on 6/16/2021.
The following claims had been amended:
1.    (Currently Amended) A method, comprising:
determining, by one or more processors, a list of available filters applicable to widgets comprising one or more displayed widgets in a first dashboard and one or more hidden widgets in a second dashboard, wherein the widgets are configured to display filterable data;
retrieving, by the one or more processors, pre-configured presets associated with a viewing user and the list of available filters;
causing, by the one or more processors, display of the first dashboard, wherein the one or more hidden widgets are not immediately viewable in the first dashboard, and wherein the filterable data is initialized based on the pre-configured presets;
 causing, by the one or more processors, display of a global filter tray [[as]] in a separate layer in response to a selection of a global filter icon together with the one or more displayed widgets in the first dashboard, wherein the global filter tray displays the list of available filters, wherein the global filter tray is independently scrollable, and wherein changes to the first dashboard are presented to the viewing user responsive to updating the list of available filters;
in response to a selection of a filter applicable to both the one or more displayed widgets and the one or more hidden widgets from the list of available filters, applying, by the one or more processors, the selected filter to the widgets to concurrently refine the filterable data in both the one or more displayed widgets and the one or more hidden widgets; [[and]]
in response to a navigation input, causing display of the second dashboard with the selected filter applied to the one or more hidden widgets, wherein the global filter icon and the global filter tray continue to be displayed with the first dashboard and the second dashboard.
2. (Cancelled)
3. (Currently Amended) The method of claim [[2]] 1, further comprising:
displaying, by the one or more processors, a number on the global filter icon, wherein the number is a number of filters in the list of available filters.
8.    (Currently Amended) A    system,    comprising:
a memory; and
at least one processor coupled to the memory and configured to:
determine a list of available filters applicable to widgets comprising one or more displayed widgets in a first dashboard and one or more hidden widgets in a second dashboard, wherein the widgets are configured to display filterable data;
retrieve pre-configured presets associated with a viewing user and the list of available filters;
cause display of the first dashboard, wherein the one or more hidden widgets are not immediately viewable in the first dashboard, wherein the filterable data is initialized based on the pre-configured presets;
cause display of a global filter tray [[as]] in a separate layer in response to a selection of a global filter icon together with the one or more displayed widgets in the first dashboard, wherein the global filter tray displays the list of available filters, wherein the global filter tray is independently scrollable, and wherein changes to the first dashboard are presented to the viewing user responsive to updating the list of available filters;
in response to a selection of a filter applicable to both the one or more displayed widgets and the one or more hidden widgets from the list of available filters, apply the selected filter to the widgets to concurrently refine the filterable data in both the one or more displayed widgets and the one or more hidden widgets; [[and]]
in response to a navigation input, display the second dashboard with the selected filter applied to the one or more hidden widgets, wherein the global filter icon and the global filter tray continue to be displayed with the first dashboard and the second dashboard.
9. (Cancelled)
10.    (Currently Amended) The system of claim [[9]] 8, wherein the at least one processor is further configured to:
display a number on the global filter icon, wherein the number is the number of filters in the list of available filters.
15.    (Currently Amended) A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:
determining a list of available filters applicable to widgets comprising one or more displayed widgets in a first dashboard and one or more hidden widgets in a second dashboard, wherein the widgets are configured to display filterable data;
retrieving pre-configured presets associated with a viewing user and the list of available filters;
causing display of the first dashboard, wherein the one or more hidden widgets are not immediately viewable in the first dashboard, and wherein the filterable data is initialized based on the pre-configured presets;
causing display of a global filter tray [[as]] in a separate layer in response to a selection of a global filter icon together with the one or more displayed widgets in the first dashboard wherein the global filter tray displays the list of available filters, wherein the global filter tray is independently scrollable, and wherein changes to the first dashboard are presented to the viewing user responsive to updating the list of available filters;
in response to selection of a filter from the list of available filters, applying the selected filter to the widgets to concurrently refine the filterable data in the one or more displayed widgets and the one or more hidden widgets; [[and]]
in response to a navigation input, causing display of the second dashboard with the selected filter applied to the one or more hidden widgets, wherein the global filter icon and the global filter tray continue to be displayed with the first dashboard and the second dashboard.
16. (Cancelled)
17.    (Currently Amended) The non-transitory computer-readable device of claim [[16]] 15, further comprising:
displaying a number on the global filter icon, wherein the number is the number of filters in the list of available filters.
27.    (Currently Amended) The system of claim 8, the at least one processor further configured to:
parameterize the pre-configured presets; and
cause one or more queries to execute using the parameterized pre-configured presets.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations causing, by the one or more processors, display of the first dashboard, wherein the one or more hidden widgets are not immediately viewable in the first dashboard, and wherein the filterable data is initialized based on the pre-configured presets; causing, by the one or more processors, display of a global filter tray in a separate layer in response to a selection of a global filter icon together with the one or more displayed widgets in the first dashboard, wherein the global filter tray displays the list of available filters, wherein the global filter tray is independently scrollable, and wherein changes to the first dashboard are presented to the viewing user responsive to updating the list of available filters; in response to a selection of a filter applicable to both the one or more displayed widgets and the one or more hidden widgets from the list of available filters, applying, by the one or more processors, the selected filter to the widgets to concurrently refine the filterable data in both the one or more displayed widgets and the one or more hidden widgets; in response to a navigation input, causing display of the second dashboard with the selected filter applied to the one or more hidden widgets, wherein the global filter icon and the global filter tray continue to be displayed with the first dashboard and the second dashboard recited in claims 1, 8 and 15, when taken in the context of the claims as a whole.
At best the prior arts of record, specifically Prophete et al.  (U.S. 2016/0103592) discloses a method of declarative specification of visualization queries, display formats and bindings represents queries, widgets and bindings combined on a dashboard in real time, with flexible display options for analyzing data and conveying analysis results.  A user can select filters to change query parameters and can choose different display options, such as a bar chart, pie chart or scatter plot--triggering a real-time change to the display panel--based on a live data query using the updated filter options. A disclosed live dashboard builder engine designs dashboards, displaying multiple lenses developed using the Explorer engine as real-time data query results. That is, an analyst can arrange display panels for multiple sets of query results from the Explorer engine on a single dashboard. When a change to a global filter affects any display panel on the dashboard, the remaining display panels on the dashboard get updated to reflect the change. Accurate live query results are produced and displayed across all display panels on the dashboard. (Abstract, para. [0033][0034][0060])
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 and as a whole.
Thus, claims 1, 8 and 15 are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUYANG XIA/Primary Examiner, Art Unit 2143